Citation Nr: 1129191	
Decision Date: 08/08/11    Archive Date: 08/16/11

DOCKET NO.  06-23 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to ratings in excess of 10 percent prior to October 6, 2009, and in excess of 40 percent from October 6, 2009, for lumbar strain with degenerative disc disease and spinal stenosis, status post-surgical fusion.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel
INTRODUCTION

The Veteran had active military service from September 1976 to February 1981 and from February 1984 to September 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2004 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia denied a rating in excess of 10 percent for the service-connected lumbar strain.  By way of a November 2009 rating decision, the RO in Huntington, West Virginia concluded that a 40 percent rating was warranted from the date of a VA examination conducted on October 6, 2009.  

The United States Court of Appeals for Veterans Claims (Court) has held that a claimant will generally be presumed to be seeking the maximum benefits allowed by law and regulations, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded, or until the Veteran withdraws the claim.  AB v. Brown, 6 Vet. App. 35, 38 (1992).  As noted above, during the pendency of this appeal, the Veteran was awarded an increased evaluation of 40 percent for his service-connected lumbar spine disability for a portion of the appeal period.  The Veteran has not suggested that this increased evaluation would satisfy his appeal for a higher evaluation of his disability.  Nor has he or his representative otherwise suggested that the maximum rating available for that disability is not being sought.  Therefore, the Board concludes that the issue of entitlement to a higher rating for a lumbar spine disability remains before the Board.

In May 2009 and May 2011, the Veteran testified at hearings conducted at the RO in Atlanta, Georgia before Veterans Law Judges (VLJs).  Transcripts of both hearings have been associated with the claims file.

The case was remanded by the Board in July 2009 to obtain additional treatment records and to afford the Veteran a new VA examination.  The case has been returned to the Board; as discussed below, another remand is necessary.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Regrettably, another remand is needed for further evidentiary development for the Veteran's claim.  The Veteran was afforded his most recent VA examination in October 2009.  The Veteran's testimony at his May 2011 hearing indicated that his lumbar spine disability had worsened since the last examination.  In this regard, the Board notes that although there are treatment records dated through May 2011, such records do not contain the medical information necessary to apply the appropriate rating criteria.  

Thus, the Board finds that the record, as it currently stands, does not adequately reveal the present state of the Veteran's lumbar strain with degenerative disc disease and spinal stenosis status post-surgical fusion, especially if his disability has indeed worsened.  Therefore, the Board finds that a remand of the Veteran's increased rating claim is necessary to secure an examination to ascertain the current level of his lumbar spine disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted).

Additionally, at the Veteran's May 2011 hearing, he indicated that he received disability benefits from the Social Security Administration (SSA) from 1992 to 2007.  It does not appear that any efforts have been made to obtain the Veteran's SSA records.  Since the SSA records are potentially relevant, the Board finds that it is incumbent on VA to obtain the SSA records prior to a final adjudication of the Veteran's appeal.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-370 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).

Also, it appears that the Veteran receives continuous treatment from the VA Community Based Outpatient Clinic (CBOC) in Valdosta, Georgia; from the VA Medical Centers (VAMCs) in Lake City, Florida and Gainesville, Florida, and from the Georgia Farmworkers Health Program.  Thus, pertinent ongoing VA treatment records, dated from May 2010; and private treatment records, dated from May 2011, should be obtained and associated with the claims folder on remand.  

Furthermore, the Board observes that the law requires that the VLJ who conducts a hearing on appeal must participate in any decision made on that appeal, and that the matter will be decided by a three member panel of VLJs.  See 38 U.S.C.A. § 7102 (West 2002); 38 C.F.R. § 20.707 (2010).  The United States Court of Appeals for Veterans Claims (Court) recently held that a veteran is entitled to have an opportunity for a hearing before all Board members who will ultimately decide the appeal.  Arneson v. Shinseki, No. 09-0953 (U.S. Vet. App. Apr. 20, 2011).  

In this case, the Veteran has had two hearings before different VLJs, which requires that the matter be decided by a three member panel of VLJs.  Pursuant to the Court's recent holding in Arneson, on remand, the RO should inform the Veteran that he has the right to have a third hearing with a VLJ who will be assigned to the panel to decide this matter.  

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the Veteran notifying him that he is entitled to have an opportunity for a hearing before all Board members who will ultimately decide the appeal, pursuant to Arneson v. Shinseki, No. 09-0953.  If the Veteran requests a third hearing, take appropriate steps to schedule the Veteran for his requested hearing with a VLJ in accordance with the Veteran's request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

2.  Obtain and associate with the claims folder the SSA decision awarding disability benefits to the Veteran along with copies of the underlying medical records considered in awarding benefits to him.  All attempts to obtain records should be documented in the claims folder.  Efforts to obtain the requested records should be ended only if it is concluded that the records sought do not exist or that further efforts to obtain those records would be futile.  Because these are Federal records, if they cannot be located or no such records exist, the Veteran should be notified in writing.

3.  After obtaining the appropriate release of information forms where necessary, procure records of spine treatment that the Veteran has recently received.  The Board is particularly interested in records of such treatment that the Veteran may have received from the VAMCs in Gainesville, Florida and Lake City, Florida, and from the CBOC in Valdosta, Georgia since May 2010; and from the Georgia Farmworkers Health Program since May 2011.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

4.  Thereafter, accord the Veteran an appropriate VA examination to determine the current level of severity of his lumbar spine disability.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

All pertinent manifestations associated with the service-connected lumbar strain with degenerative disc disease and spinal stenosis, status post-surgical fusion should be annotated in the examination report.  Specifically, the examiner should undertake range of motion studies of the lumbar spine and comment on the degree of disability due to functional losses such as pain, weakness, etc.  All functional losses should be equated to additional loss of motion (beyond that shown clinically).  

Also, the examiner should discuss the presence or absence of any associated muscle spasm, guarding, an abnormal gait, abnormal spinal contour (such as scoliosis, reversed lordosis, and abnormal kyphosis), and ankylosis (favorable or unfavorable) of the Veteran's thoracolumbar spine or of his entire spine.  

The examiner should specifically address whether there any adverse neurological abnormalities that are the result of the Veteran's service-connected lumbar strain with degenerative disc disease and spinal stenosis, status post-surgical fusion.  If there is any adverse neurological symptomatology, the examiner should identify the nerve(s) affected and determine if that symptomatology is best characterized as "slight," "moderate," "moderately severe," or "severe."  

A complete rationale should be given for all opinions and conclusions expressed.  

5.  Ensure that the examination report complies with (and answers the questions posed in) this Remand.  If the report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

6.  Then, readjudicate the issue.  If the benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2010).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


